UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
MALIBU MEDIA, LLC,
                                                                    DEFAULT JUDGMENT
                                   Plaintiff,                       CV 17-6914 (JMA) (SIL)
                 - against -

DON DOBBIN,

                                    Defendant.
----------------------------------------------------------------X

        An Order of Honorable Joan M. Azrack, United States District Judge, having been filed on

August 7, 2020; adopting the June 22, 2020 Report and Recommendation of United States

Magistrate Judge Steven I. Locke in its entirety as the full opinion of the Court; granting in part

and denying in part Plaintiff’s motion for a default judgment against Defendant; awarding Plaintiff

Malibu Media, LLC: (1) $22,500,00 in statutory damages, (2) an injunction prohibiting Defendant

from further infringement and ordering Defendant to destroy all copies of the Films, (3) $400.00 in

fees and costs, and (4) post judgment interest pursuant to 28 U.S.C. § 1961(a); and directing the

Clerk of the Court to enter judgment accordingly and close this case, it is

        ORDERED AND ADJUDGED that Plaintiff Malibu Media, LLC’s motion for a default

judgment against Defendant Don Dobbin is granted in part and denied in part; that Plaintiff Malibu

Media, LLC, is awarded a default judgment against Defendant Daniel Dobbin in the amount of

$22,900.00, plus post judgment interest pursuant to 28 U.S.C. § 1961(a); that Defendant Don

Dobbin is enjoined from further infringement; that Defendant Don Dobbin is order to destroy all

copies of the Films; and that this case is closed.


Dated: August 18, 2020
       Central Islip, New York


                                                                    DOUGLAS C. PALMER
                                                                    CLERK OF THE COURT
                                                             BY:    /S/ JAMES J. TORITTO
                                                                    DEPUTY CLERK
